Citation Nr: 1218335	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-37 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease with a compression fracture of the L3 vertebra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a lumbar spine disability. 

In April 2012, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran incurred an injury to his low back during service.

2.  VA medical records reveal a current diagnosis of chronic low back pain; the diagnosis on VA examination is lumbar spine degenerative disc disease with a compression fracture of the L3 vertebra.  

3.  A VA Compensation and Pension examination medical opinion indicates that the Veteran's low back disability is not related to the injury during service; this opinion does not account for the Veteran's lay evidence of a continuity of symptomatology.  

4.  A private opinion from the Veteran's treating physician links the current low back disability to the injury during active service.  

5.  The Veteran and his wife give credible reports of a continuity of symptomatology of low back pain dating from service to the present.  


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative disc disease with a compression fracture of the L3 vertebra have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Service treatment records reveal that in March 1974 the Veteran sought treatment for complaints of low back pain resulting from lifting a heavy object.  While a fracture was suspected, x-ray examination was negative for a fracture.  In June 1974, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's spine was normal; however, the report of medical history is not of record to document whether the Veteran reported complaints of low back pain at that time.  

The Veteran asserts that he sought treatment for low back pain in at a VA medical facility shortly after he separated from service, in late 1974.  Attempts to obtain these records have been unsuccessful.

In April 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record including the history related to the in-service injury.  After full physical and radiology examination, the diagnosis was lumbar spine degenerative disc disease with a compression fracture of the L3 vertebra.  The examiner's medical opinion was that the current lumbar spine disability was less likely than not caused by the injury during service.  The rationale was a lack of documented complaints or treatment for low back pain in the intervening period of time. 

VA treatment records dated in 2009 and 2010 reveal that chronic low back pain is listed on the Veteran's medical problem list.  

A September 2010 letter from the Veteran's private treating physician links the Veteran's current low back disability to the in-service back injury based upon the Veteran's long standing continuity of symptomatology.  

In April 2012, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  The both credibly testified that the Veteran experienced symptoms of low back pain dating from the injury during service to the present.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran and his wife are competent to report symptoms that he experienced symptoms such as low back pain.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The evidence clearly establishes that the Veteran had a low back injury during service.  The Veteran and his wife have testified that he had low back pain on separation from service and that it has persisted.  This is credible evidence of a continuity of symptomatology.  There is a current disability diagnosed as lumbar spine degenerative disc disease with a compression fracture of the L3 vertebra.  While the VA examiner indicated that this disability was not related to service, this medical opinion did not address the Veteran's lay reports of a continuity of symptomatology.  A private medical opinion links the current lumbar spine disability to the injury during service.  Accordingly, service connection for lumbar spine degenerative disc disease with a compression fracture of the L3 vertebra is warranted.


ORDER

Service connection for lumbar spine degenerative disc disease with a compression fracture of the L3 vertebra is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


